The pleadings, facts, and issues in this case, and the law applicable thereto, are fully analyzed and discussed in our original opinion. 152 So. 351. The only question presented and disposed of by us, on which we felt any uncertainty as to the correctness of our conclusions thereon, was that of the value of the seven head of cattle for whose death defendant was held responsible. The rehearing was granted primarily to afford us additional opportunity to restudy the testimony bearing upon this fact. The record does not disclose that sort of convincing proof of the value of the cattle when killed that a court wishes to have before it when assessing the amount to be paid by the one responsible for the killing.
We affirmed the judgment of the lower court in plaintiff's favor, which was for $425. This amount is equal to a value of $60.71 per head for the seven head allowed for. The owner of the cattle testified that the ten head killed were worth $575 to him, and he sued for this amount. Apparently the lower court awarded judgment for ten head, which would give an average value of $42.50. All of these values appear to be somewhat excessive.
The killed cattle were raised on the plantation of Mr. C. W. Hollingsworth. He was well acquainted with them and testified they were "scrub" cattle and not worth over $10 per head on the average. The testimony of the Farm Demonstration Agent of Red River Parish as to the value of such cattle in the fall of 1931 is very uncertain, indefinite, and unsatisfactory. He was not acquainted with the cattle. The most that can be said of his testimony as to the value of the cattle in 1931 is that they probably were worth not less than 7 cents per pound.
The situation is such that we shall have to either remand the case on the question of the value of the cattle, or to some extent arbitrarily fix such value, allowing all the testimony in the case to influence us as far as we think it should, all things considered. In view of the small amount involved, we have decided not to prolong the litigation by remanding the case.
We have decided to adopt a value of $30 per head for the seven cattle for which defendant should pay; and for the reasons assigned, the judgment of the lower court and our former judgment are amended by reducing the amounts thereof to $210, and as amended, our former judgment is reinstated and made final.